UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2368


CHARLES A. DREAD,

                    Plaintiff - Appellant,

             v.

MARYLAND STATE POLICE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-00592-GLR)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Dread, Appellant Pro Se. Mark Holdsworth Bowen, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles A. Dread appeals the district court’s order granting Defendant’s motion to

dismiss Dread’s complaint alleging multiple claims under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e to 2000e-17. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Dread

v. Md. State Police, No. 1:20-cv-00592-GLR (D. Md. Nov. 24, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2